Citation Nr: 1707314	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  08-31 394	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claim was subsequently transferred to the San Diego, California RO.

In June 2014, the Veteran appeared at a Board hearing in San Diego.  A transcript of that hearing is in the claims file.

This case was previously before the Board in October 2014, when the claim for an acquired psychiatric disability was reopened and remanded for further development, to include a VA examination.  Inasmuch as the VA examination did not address all elements of service connection, the claim must be remanded for additional development.  Stegall v. West, 11 Vet. App. 268 (1998). 

This matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In October 2014, this matter was remanded and the Veteran was afforded a VA examination to determine whether he had an acquired psychiatric disability, to include PTSD, as a result of his military service.  The Veteran has repeatedly described his stressor in service as being in the ocean in a rubber raft over water more than 600 feet deep.  He also reported suffering a head injury in service when he was struck in the head by a steel door aboard ship.  Providers have diagnosed depression, anxiety, and even PTSD, but the link between the Veteran's symptoms and the incidents in service have not been clear.  The October 2014 remand directed that a VA psychiatric examination be provided to determine whether the Veteran had PTSD or any other acquired psychiatric disability which was at least as likely as not the result of service.  

The VA examination in December 2014 considered all of the Veteran's personal history, before, during and after service, as well as all of his symptoms, and rendered an opinion.  It was the examiner's opinion that the Veteran's disability did not meet the requirements for a diagnosis of PTSD under the DSM-V, because he was not injured during the claimed military stressor, and there was insufficient evidence to determine that that there was an actual or threatened death or serious injury needed to substantiate the presence of a trauma-related stressor.  Instead, the examiner diagnosed major depressive disorder.  The examiner offered the opinion that the disability was not caused by service based on the Veteran's reports that his depression had started prior to the military when he witnessed his father's suicide, and because of the long period of time which elapsed between military service and psychiatric problems 20 years later.  

A Veteran is presumed to be physically and psychiatrically sound at the time of service entrance unless a disability is noted at that time.  An exception may be made when there is clear and unmistakable evidence that a disability existed prior to service.  In such a situation, there must also be a determination as to whether the pre-existing disability was worsened beyond its natural course in the period of service and whether such a worsening was attributable to service.  In this instance, the VA examiner was not asked to provide an opinion with respect to aggravation because the Veteran was not noted to have a pre-existing psychiatric disability at the time of service entrance; however, in light of the examination and opinion that were obtained, a more detailed opinion is necessary for a full and fair adjudication of the claim.  For this reason, an addendum opinion is required on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the December 2014 examiner of record or, if not available, a similarly qualified provider, with respect to the Veteran's acquired psychiatric disability.  Specifically, the examiner must state whether the evidence clearly and unmistakably demonstrates a pre-existing psychiatric disability prior to service entrance, and should specifically describe the evidence which supports this conclusion.  

If the examiner provides an opinion that the Veteran clearly and unmistakably had a pre-existing psychiatric disability at the time of service entrance, the examiner should then provide an analysis of the evidence as to whether this disability was aggravated by his military service.  The opinion should specifically address the Veteran's stressor incident of working in a rubber raft over 600-foot deep water.  The opinion should also address the significance, if any, of the time which elapsed between the Veteran's service and his first documented psychiatric disability symptoms in 1994.

If the examiner provides an opinion that the Veteran's acquired psychiatric disability did not clearly and unmistakably pre-exist his military service, a clarifying opinion should be provided with respect to whether it is at least as likely as not (probability 50 percent or greater) related to his military service, to include any specific event therein.  

The examiner should provide a statement of the rationale or explanation for all opinions provided, to include a discussion of the specific evidence which supports the opinions offered.

2.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


